

116 HR 8421 IH: Wildfire Smoke Relief Act
U.S. House of Representatives
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8421IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2020Mr. Harder of California introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo authorize transitional sheltering assistance for individuals who live in areas with unhealthy air quality caused by wildfires, and for other purposes.1.Short titleThis Act may be cited as the Wildfire Smoke Relief Act.2.Transitional sheltering assistance(a)DefinitionsIn this Act:(1)Individual at risk of wildfire smoke related illnessThe term individual at risk of wildfire smoke related illness means an individual, living in an area where the air quality index is determined to be unhealthy for not less than 3 consecutive days as a result of a wildfire, who is—(A)a low-income individual;(B)a parent or guardian with a child who has not attained 19 years of age;(C)a pregnant woman;(D)an individual who is 65 years of age or older;(E)an individual with chronic respiratory or cardiovascular illness; or(F)an individual with a chronic disease that is exacerbated by smoke inhalation.(2)Low-income individualThe term low-income individual means an individual from a family whose taxable income (as defined in section 63 of the Internal Revenue Code of 1986) for the preceding year did not exceed 200 percent of an amount equal to the poverty level, as determined by using criteria of poverty established by the Bureau of Census.(3)Qualified entityThe term qualified entity means—(A)a State or unit of local government;(B)a local public health authority; and(C)a coordinated care organization.(b)Transitional sheltering assistance programIn carrying out the Transitional Sheltering Assistance Program of the Federal Emergency Management Agency under section 403 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b), the President shall—(1)provide assistance to a qualified entity to purchase and provide, to an individual at risk of wildfire smoke related illness, smoke-inhalation prevention equipment, including—(A)a portable air filtration unit;(B)an air filter;(C)a face mask or respirator, such as—(i)a N95 respirator;(ii)a P100 respirator; or(iii)other equipment certified by the National Institute for Occupational Safety and Health to protect from airborne particle exposure;(D)low-cost equipment to keep smoke out of a house, such as—(i)a weather strip;(ii)not more than 1 portable air-conditioning unit per household;(iii)ventilation equipment;(iv)a screening and shading device; or(v)a window covering; or(E)other similarly effective devices; and(2)in any case in which smoke-inhalation prevention equipment is not sufficient to mitigate the risk of illness, provide cost-efficient transitional shelter assistance to an individual at risk of wildfire smoke related illness.